ORDER
PER CURIAM.
Defendant appeals from his conviction by a jury of possession of cocaine and was sentenced by the court as a prior offender to five years imprisonment. He also appeals from an order dismissing his Rule 29.15 motion. We affirm. We find no reversible error and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).